ACCEPTED
                                                                                12-15-00113-CV
                                                                   TWELFTH COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                          6/15/2015 12:00:00 AM
                                                                                  CATHY LUSK
                                                                                         CLERK

                           No.: 12-15-00113-CV

                                  In The                        FILED IN
                                                         12th COURT OF APPEALS
                                                              TYLER, TEXAS


                  Court of Appeals
                                                         6/14/2015 8:01:45 PM
                                                              CATHY S. LUSK
                                                                  Clerk



                     TWELFTH DISTRICT OF TEXAS

                            Tyler, Texas
__________________________________________________________________

                            JASON ROWELL
                               Appellant,

                                    v.

                FIRETROL PROTECTION SYSTEMS
                             Appellee.
__________________________________________________________________

               Appealed from 114th Judicial District Court of
       Dallas County, Texas, the Honorable Christi Kennedy, Presiding
__________________________________________________________________

  REPLY TO FIRETROL’S RESPONSE TO MOTION TO RECONSDIER
                    INVOLUNTARY DISMISSAL
__________________________________________________________________
                                    Niles Illich
                                    SBOT: 24069969
                                    Law Office of Niles Illich, Ph.D., J.D.
                                    701 Commerce Street, Suite 400
                                    Dallas, Texas 75202
                                    Telephone: (972) 802 − 1788
                                    Facsimile: (972) 682 – 7586
                                    Email: Niles@appealstx.com
                                    ATTORNEY FOR APPELLANT
                                    JASON ROWELL
__________________________________________________________________

              Argument for Reconsideration/Reinstatement
__________________________________________________________________

      This appeal has been untidy. However, the confusion that caused this appeal

to be dismissed was a simple calendaring error that occurred only because counsel

read the message on his cellular telephone while he was outside of his office.

Further, the untidy aspects of the appeal have been resolved. Should this Court

reinstate the appeal, then the case can proceed to briefing expeditiously.

      Counsel for Jason Rowell again suggests that the proper remedy is a

sanction on counsel rather than an involuntary dismissal of this appeal.

                                       Respectfully submitted,

                                       /s/ Niles Illich
                                       Niles Illich
                                       The Law Office of Niles Illich, Ph.D., J.D.
                                       701 Commerce
                                       Suite 400
                                       Dallas, Texas 75202
                                       Direct: (972) 802-1788
                                       Facsimile: (972) 236-0088
                                       Email: Niles@appealstx.com




                                          2
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Motion was
served on:

Roger W. Anderson
Gillen and Anderson
613 Shelley Park Plz.
Tyler, Texas 75701

By electronic service on June 14, 2015.

                                       /s/ Niles Illich
                                       Niles Illich



                        CERTIFICATE OF COMPLIANCE

       This is to certify that this motion complies with the length and style
requirements in Rule 9.4 of the Texas Rules of Appellate Procedure. The motion
is presented in Times New Roman font, size 14. The motion contains 303 words.


                                       /s/ Niles Illich
                                       Niles Illich




                                          3
                                                                            Electronically Filed
                                                                            5/13/2015 2:06:32 PM
                                                                            Lois Rogers, Smith County District Clerk
                                                                            Reviewed By: Lana Fields



                      THE LAW OFFICE OF NILES ILLICH, PH.D., J.D.
                                   701 Commerce, Suite 400
                                     Dallas, Texas 75202
                                    Direct: (972) 802−1788
                                  Email: Niles@appealstx.com

May 14, 2015

District Clerk
114th District Court
Smith County District Court
100 N. Broadway
Room 204
Tyler, Texas 75702

Re: Jason Rowell v. Firetrol Protection Systems, Inc.; Cause No. 15-0581-B

Dear Ms. Rhymes:

        Please prepare the clerk’s record as required under Rule 34.5 of the Texas Rules of
Appellate Procedure. I am designating every document that is in this record to be part of the
clerk’s record on appeal. Specifically, please include the following documents:

Filing Date:                  Description of Document:

03/17/2015                    Original Petition (OCA)
03/17/2015                    Civil Case Information Sheet
03/17/2015                    Citation
03/25/2015                    Citation Returned Served
03/31/2015                    Original Answer
03/31/2015                    Motion to Dismiss
04/06/2015                    Letter
04/06/2015                    Letter
04/06/2015                    Motion for Sanctions
04/06/2015                    Order Setting Hearing
04/07/2015                    RESPONSE
04/08/2015                    Order Setting Hearing
04/10/2015                    Other
04/13/2015                    Other (9:00 AM) (Judicial Officer Kennedy, Christi)
04/13/2015                    Other (9:00 AM) (Judicial Officer Kennedy, Christi)
04/15/2015                    Order of Dismissal
04/15/2015                    Docket Sheet
04/16/2015                    Other
04/17/2015                    Motion for Judgment
04/20/2015                    Notice of Submission
04/23/2015                    Notice of Submission
04/29/2015                    Notice of Appearance
04/29/2015                    Notice of Appeal
04/29/2015                    Motion for New Trial
04/30/2015                    Certificate
04/30/2015                    Designation of Clerk's Record
05/12/2015                    Appeal Filed
05/13/2015                    Final Judgment
05/13/2015                    Order Setting Hearing
05/13/2015                    Letter
05/13/2015                    Other
Date unknown                  Request for production of reporter’s record and request for
                              production of clerk’s record, request for findings of fact and
                              conclusions of law, any subsequent request for findings of fact and
                              conclusions of law, and any findings of fact and conclusions of law
                              entered by this Court. Any orders.

   My client is responsible for any costs associated with producing this record. Please inform
me of those costs and I will remit them to you promptly. At your request I am not including a
deposit with this designation. Please let me know what this will cost and I will remit payment
promptly.

       Please file a copy of this in your record. I appreciate your assistance and I look forward
to working with you.

Sincerely,

/s/ Niles Illich
Niles Illich, Ph.D., J.D.

                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Request for Preparation of Clerk’s
Record was served on this the 14th day of May, 2015, on all parties/attorneys of record listed
below by:

Electronic Service
Roger Anderson
Gillen & Anderson
613 Shelley Park Plaza
Tyler, Texas 75701

                              /s/ Niles Illich
                              Niles Illich